MEMORANDUM **
Demetrius Williams appeals the district court’s judgment revoking his supervised *167release due to a state court conviction. We affirm. Because the parties are familiar with the factual and procedural history of the case, we will not recount it here.
Williams argues that the district court erred in treating his state conviction as a felony conviction, rather than a misdemeanor conviction, relying on California Penal Code § 17(b)(3). However, Williams fails to recognize that his 90-day imprisonment in county jail was a condition of his probation, not a judgment imposing punishment. See United States v. Robinson, 967 F.2d 287, 293 (9th Cir.1992). Because he was never subject to a judgment imposing punishment, § 17 does not convert his felony conviction into a misdemeanor conviction. Therefore, the district court properly treated Williams’s state court conviction as a felony.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.